Judgment, in so far as it decrees the invalidity of the mortgage held by appellants Schrage and Schodnick reversed upon the law and the facts, without costs, and judgment directed declaring that said mortgage is valid. In all other respects the judgment is affirmed, without costs. In our opinion the proof is insufficient to charge the mortgagees with notice or knowledge of Gray’s fraud. Findings of fact and ednelusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Lazansky, P. J., Rich, Young, Kapper and Tompkins, JJ., concur. Settle order on notice.